Petitioner, Dick Canterburry, alleges that he is wrongfully restrained of his liberty by J. R. Greer, sheriff of Custer county, Okla., and __________ Boucher, sheriff of Gove county, Kan., by reason of an extradition warrant which authorized the immediate arrest of the petitioner to take him back to Kansas to answer a charge of bank robbery.
Petitioner further alleges that said purported charge of bank robbery is alleged to have taken place on the 15th day of October, 1931; that he has never been in the *Page 131 
state of Kansas; that on the date of said alleged robbery he was in Washita county, Okla., and never left the county of Washita, on the 15th day of October, 1931; that he had no knowledge the said bank was going to be robbed and did not know the bank was robbed until he was so advised by the officers of the law after he was arrested and placed in jail.
After hearing the evidence offered in support of the petitioner and the state of Kansas, and the argument of counsel, this court finds that the testimony fails to establish that the petitioner is a fugitive from justice; there being no testimony to show that he was ever in the state of Kansas, either before or at the time of the alleged robbery.
It is therefore ordered that the writ be awarded, and the petitioner discharged.